People v Rodriguez (2019 NY Slip Op 05189)





People v Rodriguez


2019 NY Slip Op 05189


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Sweeny, J.P. Gische, Tom, Mazzarelli, Kern, JJ.


1580/03 7429 7428

[*1]The People of The State of New York, Respondent,
vLuis Rodriguez, Defendant-Appellant.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 26, 2009 and order same court and Justice, entered April 29, 2009,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on October 23, 2018, holding the appeals in abeyance (165 AD3d 546), and upon the stipulation of the parties hereto dated December 18, 2018,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JUNE 27, 2019
CLERK